Citation Nr: 1335742	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  10-15 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel syndrome (CTS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel







INTRODUCTION

The Veteran served on active duty with the United States Air Force from February 1973 to February 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Montgomery, Alabama, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to service connection for bilateral CTS.

The Veteran perfected his appeal to the Board in April 2010; on his substantive appeal, he indicated that he desired a hearing before a Veterans Law Judge, to be held via videoconference from the RO.  The requested hearing was held in May 2012.  Unfortunately, technical problems resulted in an inability to produce a transcript of the hearing.  In June 2012, the Veteran was therefore offered an opportunity for a new hearing.  That same month, he responded to the Board's correspondence and declined a hearing, stating that he desired to have his claim decided on the evidence of record.  The hearing request is considered withdrawn.  38 C.F.R. § 20.704(e).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist the Veteran in obtaining records from private and governmental sources which may help him substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Review of the claims file indicates that there may be outstanding VA, Tricare, and private medical records which are potentially relevant, and therefore must be obtained.

In June 2012, the Veteran submitted a copy of an August 2009 consultation report from Dr. FNM, who diagnosed bilateral CTS.  The doctor indicated follow-up treatment would be required, but no additional records are noted in the file.  Further, Dr. FNM stated that the Veteran had been referred from another doctor, Dr. MDP.  Dr. MDP's records are included in the file only through 2001 or so, indicating the existence of additional, more recent records.

On remand, the Veteran must be requested to supply either complete records from all doctors who have treated his CTS, or appropriate releases to permit VA to obtain complete records on his behalf.

The Board notes that the Veteran has also sought some treatment from VA facilities; updated VA records from April 2008 to the present should be obtained.

Additionally, no VA examination has been afforded the Veteran in connection with this claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The record reflects a current diagnosis of CTS, and while service records reveal no treatment for or complaints of CTS, the Veteran is service-connected for a right elbow cubital tunnel syndrome.  Records indicate that it is possible that the symptoms of such may have been intertwined with CTS at the time of a 2000 surgery; the Veteran stated that not all of his symptoms resolved at that time, and Dr. MDP has raised the possibility of an independent wrist problem.  A VA examination is therefore warranted, as there is a possibility of a nexus to service or the service-connected disability.

As the possibility of secondary service connection exists, proper notice must be given to the Veteran regarding how to substantiate such a claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice as to how to substantiate a claim of service connection on a secondary basis.

2.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for Dr. FNM, Dr. MDP, and the Keesler AFB medical facilities, as well as any other non-VA care provider who treated the Veteran for CTS or related conditions, for the period of February 1997 to the present.

Upon receipt of such, VA must take appropriate action to contact the above providers and request complete medical records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

3.  Associate with the claims file complete VA treatment records from the medical center in Biloxi, Mississippi, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period since April 2008.

4.  After completion of the above, schedule the Veteran for a VA peripheral nerves examination.  The claims folder must be reviewed in conjunction with the examination.

All required tests, to include EMG, necessary to objectively confirm a diagnosis of bilateral CTS must be performed.

The examiner must opine as to the following:

a.  whether any currently diagnosed CTS of the left and/or right wrist is at least as likely as not caused or aggravated by military service.  

b.  whether any currently diagnosed CTS of the right wrist is at least as likely as not caused by the service-connected status post cubital tunnel release, right elbow.

c.  whether any currently diagnosed CTS of the right wrist is at least as likely as not aggravated (permanently worsened beyond the natural progression) by the service-connected status post cubital tunnel release, right elbow.

The examiner must comment on the results of right ulnar transposition surgery in 2000, and opine as to whether there was any condition other than cubital tunnel syndrome present at that time.  A full and complete rationale for any opinions expressed is required.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


